       Case 1:18-cv-01580-RCL Document 32-15 Filed 10/23/20 Page 1 of 1


From:            Goldberg, Julia
To:              Ellis, Melissa
Subject:         RE: Priorities
Date:            Thursday, July 28, 2016 7:42:21 AM


Hi Melissa,

You don’t need to hold off to address the performance, but you should consider how his BP issues
impact his work and try to find a way to alleviate them (provide an accommodation). I agree that a
frank conversation could do the trick – just indicate that you will work with him to accommodate his
condition, and he should communicate with you what he thinks he needs to bring his performance
back to an acceptable level. If he doesn’t request any accommodations, though, there is nothing
stopping you from moving forward with a performance action.

Julia Goldberg (Roumm)
Human Resources Specialist, Employee Relations
Office of the Chief Component Human Capital Officer (OCCHCO)
Federal Emergency Management Agency (FEMA)
U.S. Department of Homeland Security (DHS)
202.212.3073 (Desk)
202.674.0808 (Mobile)
julia.goldberg@fema.dhs.gov


From: Ellis, Melissa
Sent: Thursday, July 28, 2016 7:36 AM
To: Goldberg, Julia
Subject: FW: Priorities

Good Morning Julia,

I really feel like I need to have a frank and honest conversation with Mark and let him know that he
is leading down the path of a PIP if things don’t improve immediately. Since he is talking about
having trouble physically doing his job due to his stress and blood pressure, do you think I should
hold off or handle a different way?

I have not responded to the email below and wanted to talk to him via phone rather than email.

Thanks-



Melissa Ellis
Branch Chief - BPAD Funds Control Branch
Federal Emergency Management Agency
(202) 212-5626 Desk
(202) 701-5573 Cell

From: Miller, Mark E
Sent: Wednesday, July 27, 2016 11:55 AM



                                                                                             Kirton - AFPD - 000055
